In a medical malpractice action, plaintiffs and defendants Brookdale Hospital, Chen and Blok cross-appeal from a judgment of the Supreme Court, Kings County, entered June 23, 1976, which, inter alia, is in favor of the plaintiffs and against the appealing defendants, upon a jury verdict. Judgment, except insofar as it is in favor of the infant plaintiff, affirmed, without costs or disbursements. Judgment, insofar as it is in favor of the infant plaintiff, Melissa Lovaglio, reversed, on the law, and, as between the infant plaintiff and the appealing defendants, action severed and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of the infant plaintiff from $1,250,000 to $750,000, and to the entry of an amended judgment accordingly, in which event, the judgment in her favor, as so reduced and amended, is affirmed, without costs or disbursements. The findings of fact are affirmed. The amount of the verdict in favor of the infant plaintiff was excessive to the extent indicated herein. Cohalan, J. P., Hawkins, Mollen and O’Connor, JJ., concur.